Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 10, 2022

                                    No. 04-22-00039-CV

           IN THE INTEREST OF J.E.G., B.M.A. JR., AND A.G.A., CHILDREN,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-PA-00239
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Lori I. Valenzuela, Justice

       On February 25, 2022, appellant filed a Motion for En Banc Reconsideration of
Memorandum Opinion and Judgment. Because the panel has issued a different opinion, the
motion for en banc reconsideration is DENIED AS MOOT. See TEX. R. APP. P. 49.5.


                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court